 

Exhibit 10.2

 

Second Amendment to Sections 13.1 and 13.2 of Technology License and Referral
Agreement

 

Sections 13.1 and 13.2 of the Technology License and Referral Agreement
effective January 2, 2015 between the undersigned parties are hereby amended as
follows:

 

Section 13.1

 

Section 13.1 originally read as follows:

 

Pilot Program Contingency. Licensee’s obligations under this Agreement shall be
and hereby are contingent upon the institution, completion by that date which is
one hundred twenty (120) days after the Effective Date (which date may be
extended for an additional thirty (30) days at Licensee’s option upon prior
written notice to P2O), and Licensee’s acceptance, in its sole discretion, of
the results of, of a pilot test program (the “Pilot Program”), whereby Licensee
shall utilize, on terms mutually agreeable to P2O and Licensee, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Licensee’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Agreement by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 

Section 13.1 was previously amended and currently to reads as follows:

 

Pilot Program Contingency. Licensee’s obligations under this Agreement shall be
and hereby are contingent upon the institution, completion by that date which is
two hundred ten (210) days after the Effective Date (which date may be extended
for an additional thirty (30) days at Licensee’s option upon prior written
notice to P2O), and Licensee’s acceptance, in its sole discretion, of the
results of, of a pilot test program (the “Pilot Program”), whereby Licensee
shall utilize, on terms mutually agreeable to P2O and Licensee, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Licensee’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Agreement by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 

By this Second Amendment, Section 13.1 is amended again to read as follows:

 

Pilot Program Contingency. Licensee’s obligations under this Agreement shall be
and hereby are contingent upon the institution, completion by that date which is
three hundred (300) days after the Effective Date (which date may be extended
for an additional thirty (30) days at Licensee’s option upon prior written
notice to P2O), and Licensee’s acceptance, in its sole discretion, of the
results of, of a pilot test program (the “Pilot Program”), whereby Licensee
shall utilize, on terms mutually agreeable to P2O and Licensee, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Licensee’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Agreement by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 



 

   

 

Section 13.2

 

Section 13.2 originally read as follows:

 

Financing Contingency. Licensee’s obligations under this Agreement shall be and
hereby are contingent upon Licensee obtaining funding for (i) the Pilot Program
on terms acceptable to Licensee in its sole discretion, on or before that date
which is thirty (30) calendar days after the Effective Date, and (ii) the
Initial Order and working capital in amounts and upon terms acceptable to
Licensee in Licensee’s sole discretion, on or before that date which is sixty
(60) days after Licensee’s written notice of removal or satisfaction of the
Pilot Test Contingency.

 

Section 13.2 was previously amended and currently reads as follows:

 

Financing Contingency. Licensee’s obligations under this Agreement shall be and
hereby are contingent upon Licensee obtaining funding for (i) the Pilot Program
on terms acceptable to Licensee in its sole discretion, on or before that date
which is one hundred twenty (120) calendar days after the Effective Date, and
(ii) the Initial Order and working capital in amounts and upon terms acceptable
to Licensee in Licensee’s sole discretion, on or before that date which is sixty
(60) days after Licensee’s written notice of removal or satisfaction of the
Pilot Test Contingency.

 

By this Second Amendment, Section 13.2 is amended again to read as follows:

 

Financing Contingency. Licensee’s obligations under this Agreement shall be and
hereby are contingent upon Licensee obtaining funding for (i) the Pilot Program
on terms acceptable to Licensee in its sole discretion, on or before that date
which is two hundred ten (210) calendar days after the Effective Date, and (ii)
the Initial Order and working capital in amounts and upon terms acceptable to
Licensee in Licensee’s sole discretion, on or before that date which is sixty
(60) days after Licensee’s written notice of removal or satisfaction of the
Pilot Test Contingency.

 

All other terms and conditions of the Technology License and Referral Agreement
shall remain the same.

 

Dated: July 31, 2015 PLASTIC2OIL, INC., a Nevada corporation         By: /s/
Richard W. Heddle      Richard W. Heddle      President & CEO       Dated: July
31, 2015 ECONAVIGATION, LLC, a New York limited liability company         By:
/s/ Mark D. Ragus     Mark D. Ragus     President

 

 

   

